DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-13 in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The non-elected group II, claims 14-20 have been withdrawn.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites “a cell” in line 10. For clarity, it is suggested to replace with “the cell”.
Claim 1 recites “the location of system information of a cell” in line 11. For clarity, it is suggested to replace with “a location of the system information of the cell”.
Claim 5 recites “initial detection” in line 3. For clarity, it is suggested to replace with “the initial detection”.
Claim 8 recites “first or second raster value” in line 3. For clarity, it is suggested to replace with “the first or second channel raster value”. 
Claim 8 recites “corresponding first or second signal” in line 3. For clarity, it is suggested to replace with “the corresponding first or second signal”. 
Claim 10 recites “a cell” in line 2. For clarity, it is suggested to replace with “the cell”.
words instead of “/”.
Claim 11 recites “system information of the cell” in lines 3-4. For clarity, it is suggested to replace with “the system information of the cell”.
Claim 11 recites “system information of the cell” in line 5. For clarity, it is suggested to replace with “the system information of the cell”.
Claim 11 recites “the result of the initial detection” in line 9. For clarity, it is suggested to replace with “result of the initial detection”.
Claim 11 recites “the result of the second detection” in line 10. For clarity, it is suggested to replace with “result of the second detection”.
Claim 12 recites “a cell” in line 10. For clarity, it is suggested to replace with “the cell”.
Claim 12 recites “the location of system information of a cell” in line 11. For clarity, it is suggested to replace with “a location of the system information of the cell”.
Claims 2-4, 6-9, and 13 are also objected since they are depended on the objected claims above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “said detection” in line 2. It is unclear whether “said detection” is referring to a) the initial detection, or b) the second detection. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 11 recites the limitation "the frequency and/or time location" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “the same frequency span” in line 7. It is unclear whether or not it is referring to “at least one frequency span”. For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenne et al. (WO 2015/080649 A1, hereinafter “Frenne”).
Regarding claims 1 and 12, Frenne discloses a terminal in a wireless communication system [see Fig. 2, 14, pages 12-13, pages 32-35; wireless device 250 in a wireless communications network], comprising: 
processor circuitry [see Fig. 14, page 34 line 28 to page 35 line 4; processing module 1405] and memory [see Fig. 14, page 35 lines 6-11; memory module 1406], the processor circuitry configured to: 
perform an initial detection by monitoring at least one first frequency span to detect a first signal [see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols]; and 
based on the first signal detected in the initial detection, deduce at least one second frequency span different from or identical to the first frequency span and perform a second detection by monitoring the second frequency span to detect a second signal [see page 14, lines 16-20, 26-28; see Fig. 9, page 25, Action 903; based on the first synchronization signal (PSS) detected, detect an associated information message in a different time and/or frequency position relative to the PSS; also see page 15 lines 11-13; the associated information message is SSS and one or more PBCH] and obtain at least one of: a frequency associated with a cell; system information of a cell; and information indicative of the location of system information of a cell [see page 16 lines 7-9; obtain system information; see Fig. 9, page 25, Action 904; obtain the subframe timing and/or the frame timing; also see Fig. 11-12, Action 903, page 28]. 

Regarding claim 2, Frenne discloses wherein in the initial detection the terminal monitors a set of frequency locations spaced across said first frequency span at a first channel raster value [see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols; see page 13 lines 24-27, page 24 lines 31-33; wherein the N value determines the first channel raster value]. 

Regarding claim 3, Frenne discloses wherein at least one of said first and second signals is a synchronization sequence of a cell [see page 14 lines 14-17; the first synchronization signal is a PSS and the associated information message is a SSS]. 

Regarding claim 4, Frenne discloses wherein the first and second signals are primary and secondary synchronization sequences of the cell respectively [see page 14 lines 14-17; the first synchronization signal is a PSS and the associated information message is a SSS]. 

Regarding claim 5, Frenne discloses wherein the terminal is preconfigured with information specifying a first channel raster value to employ for initial detection in said at least one first frequency span [see page 14 lines 3-6; the value N is specified in the standard, or is signaled to the wireless device 250 by system information, or obtained prior to accessing the 5G carrier through signaling on a legacy system]. 

Regarding claim 6, Frenne discloses wherein the terminal determines for itself a first channel raster value to employ in the initial detection [see page 14 lines 3-6; the value N is specified in the standard, or is signaled to the wireless device 250 by system information, or obtained prior to accessing the 5G carrier through signaling on a legacy system]. 

Regarding claim 9, Frenne discloses wherein the first signal detected in the initial detection provides guidance to the terminal with respect to at least one of: frequency locations to scan in the second detection; time locations to scan in the second detection [see page 14 lines 18-20; the PSS detected provides the time and/or frequency position relative to the PSS to detect the associated information message (SSS)]. 

Regarding claim 10, Frenne discloses wherein the second detection leads directly to the terminal synchronizing with a cell [see page 3 lines 26-28; the SSS allows the wireless device to obtain frame timing and the cell-identity group]. 

Regarding claim 11, Frenne discloses wherein the second detection provides the terminal with guidance on the frequency and/or time location of system information of the cell [see page 16 lines 7-9; the SSS provides the wireless device system information; see Fig. 9, page 25, Action 904; the subframe timing and/or the frame timing; also see Fig. 11-12, Action 903, page 28], and wherein system information of the cell is broadcast at a frequency with an offset from one of said first signal or said second signal, said offset being informed to the terminal by the result of the initial detection [see page 4 lines 3-7; when a cell has been found, System Information (SI) is broadcast at a time frequency position relative to the PSS location. UE reads SI in the Physical Broadcast CHannel (PBCH); see page 16 lines 7-9; system information is broadcast in the same OFDM symbol as the SSS; see page 14 lines 18-20; the SSS is detected at a different time and/or frequency position relative to the PSS (the result of the initial detection)]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of LY et al. (US 2017/0331613 A1, Provisional application No. 62/335,001, hereinafter “LY”).

Regarding claim 7, Frenne discloses monitoring the second frequency span in the second detection [see page 14, lines 16-20, 26-28; see Fig. 9, page 25, Action 903; detect an associated information message in a different time and/or frequency position relative to the PSS; also see page 15 lines 11-13; the associated information message is SSS and one or more PBCH], a first channel raster value employed for monitoring the first frequency span in the initial detection [see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols; see page 13 lines 24-27, page 24 lines 31-33; wherein the N value determines the first channel raster value].
Frenne does not explicitly disclose “a second channel raster value employed for” monitoring the second frequency span in the second detection “is smaller than” a first channel raster value employed for monitoring the first frequency span in the initial detection. 
However, LY teaches a second channel raster value employed for monitoring a second frequency span in a second detection is smaller than a first channel raster value employed for monitoring a first frequency span in an initial detection [see para. 68, Provisional, Fig. 6B, para. 69; sync channel raster value of 1.4 MHz employed for monitoring 5 MHz system bandwidth is smaller than sync channel raster value of 13.3 MHz employed for monitoring 20 MHz system bandwidth].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a second channel raster value employed for monitoring a second frequency span in a second detection is smaller than a first channel raster value employed for monitoring a first frequency span in an initial detection”, as taught by LY, into the system of Frenne so that it would provide an efficient mechanism for identifying corresponding signal waveforms subsequently transmitted over the downlink [see LY, para. 24].

Regarding claim 8, Frenne does not explicitly disclose wherein the terminal performs at least one said detection by employing more than one combination of first or second raster value and corresponding first or second signal to be detected. 
However, LY teaches a terminal performs at least one detection by employing more than one combination of first or second raster value and corresponding first or second signal to be detected [see Fig. 6A-C, para. 64-68, Provisional, Fig. 6A-B, para. 65-69; a UE performs at least one detection by employing more than one combination of sync channel raster values and corresponding synchronization signals to be detected].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a terminal performs at least one detection by employing more than one combination of first or second raster value and corresponding first or second signal to be detected”, as taught by LY, into the system of Frenne so that it would provide an efficient mechanism for identifying corresponding signal waveforms subsequently transmitted over the downlink [see LY, para. 24].

Regarding claim 13, Frenne discloses wherein the processor circuitry is further configured to: in the initial detection, monitor a set of frequency locations spaced across said first frequency span at a first channel raster value, wherein the first channel raster value defines possible frequency locations of signals or channels [see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols; see page 13 lines 24-27, page 24 lines 31-33; wherein the N value determines the first channel raster value].
Frenne does not explicitly disclose the terminal employing at least one frequency span with more than one channel raster value used in the same frequency span. 
However, LY teaches a terminal employing at least one frequency span with more than one channel raster value used in the same frequency span [see Fig. 6B, 6C, para. 68; Provisional, Fig. 6B, para. 69; system bandwidth (W) of 5 MHz with synchronization channel raster (FSCR) of 1.4 MHz and 2.8 MHz used in the system bandwidth].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a terminal employing at least one frequency span with more than one channel raster value used in the same frequency span”, as taught by LY, into the system of Frenne so that it would provide an efficient mechanism for identifying corresponding signal waveforms subsequently transmitted over the downlink [see LY, para. 24].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469